REYBURN. J.
Defendant was convicted before a justice of the peace of Green county, upon an information by the assistant prosecuting attorney, charging him with assault upon George Moore, on the 13th day of September, 1901, and on appeal to the Greene County Criminal Court, upon a trial anew, he was again found guilty and sentenced to pay a fine of $50. A motion for new trial being unsuccessful, an appeal has been prosecuted to this court.
No statement of facts, assignment of errors or argument of counsel, oral or printed, have been filed or presented in this court, and the case is before us on the naked record. A careful review of the testimony and of the proceedings below, reveal no error warranting this court in reversing the finding of the jury and the judgment and sentence of the criminal court thereon, which are fully supported by substantial testimony in the record of trial in the criminal court. The judgment will accordingly be affirmed.
Bland, P. J., and Goodé, J., concur.